                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION




  EUGEN DESHANE MITCHELL,
  SHAYLEEN MEUCHELL, on their                       CV 19-67-M-DLC
  own behalfand as next friend ofB .M.,

                                                     ORDER
                       Plaintiffs,


  vs.


  FIRST CALL BAIL AND SURETY,
  INC., ALLEGHENY CASUALTY
  COMPANY, INTERNATIONAL
  FIDELITY INSURANCE
  COMPANY, THE MONTANA CIVIL
  ASSISTANCE GROUP, MICHAEL
  RATZBURG, VAN NESS BAKER,
  and JASON HAACK,


                       Defendants.

        Before the Court are Plaintiffs' Motions to Appear Pro Hae Vice of Toby J.

Marshall and Blythe H. Chandler (Docs. 8; 9). Plaintiffs state that Alex Rate will

act as local counsel for both Marshall and Chandler. Defendants have not yet

entered an appearance in this case so as to be heard on this issue. Regardless,

leave to appear pro hac vice "is granted or denied solely at the discretion of the

                                         -1-
presiding judge." L.R. 83.l(d)(4). The applications appear to be in order.

Accordingly,

      IT IS ORDERED that Plaintiffs' Motions (Docs. 8; 9) are GRANTED on the

condition that Marshall and Chandler shall do their own work. This means that

they must: (1) do their own writing; (2) sign their own pleadings, motions, and

briefs, and (3) appear and participate personally in all hearings and other

proceedings scheduled by the Court. Marshall and Chandler shall take steps to

register in the Court's electronic filing system ("CM-ECF"). Further information

on CM-ECF is available on the Court's website, www.mtd.uscourts.gov, or from

the Clerk's Office.

      IT IS FURTHER ORDERED that Marshall and Chandler shall file separate

pleadings acknowledging their admission under the terms set forth above within

fifteen days of this Order. Should either fails to do so, this Order is subject to

withdrawal as to non-compliant counsel.

      DATED this 24,W,day of April, 2019.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court



                                         -2-
